PER CURIAM.
This court’s jurisdiction is here invoked under the provisions of Public Law 87-301 (75 Stat. 650), 8 U.S.C.A. § 1105a, effective September 26, 1961, which provides for “the judicial review of all final orders of deportation.”
The sole deportation order presently outstanding with respect to this petitioner was made April 2, 1957. On September 15, 1957 the Board of Immigration Appeals dismissed petitioner’s appeal from that order. The deportation order referred to above is still in full force and effect, and the record before us indicates it has never been revoked.
Petitioner did move to reopen the proceedings before the Board of Immigration Appeals. This request was denied November 3, 1961. Petitioner is now appealing directly to this court from the denial of his motion to reopen; not from the order of deportation.
We have no jurisdiction to hear this appeal. It is dismissed.
We are tempted to discuss the merits of this case. But we cannot reach the rationale behind Pino v. Nicolls, 1 Cir. 1954, 215 F.2d 237, at 243, reversed per curiam, Pino v. Landon, 1955, 349 U.S. 901, 75 S.Ct. 576, 99 L.Ed. 1239, or the effect of the Attorney General’s holdings in the Matter of A-, 8 I. & N.Dec. 429; Matter of B-, 7 I. & N.Dec. 166; In the Matter of G-, 5 I. & N.Dec. 129, for this court cannot give advisory opinions.